WR-82,875-01,02
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                              Transmitted 4/3/2015 12:38:04 PM
                                                                  Accepted 4/6/2015 8:30:54 AM
                                                                                  ABEL ACOSTA
                  NOS. WR-82,875-01 and WR-82,875-02                                      CLERK

               IN THE COURT OF CRIMINAL APPEALS                     RECEIVED
                                                             COURT OF CRIMINAL APPEALS
                                                                    4/6/2015
                       FOR THE STATE OF TEXAS                  ABEL ACOSTA, CLERK


                                   * * *


In re STATE OF TEXAS ex rel. JOHN F. HEALY, JR., District Attorney,
                   268TH JUDICIAL DISTRICT, Relator



                                   * * *

 THE REAL PARTY IN INTEREST’S FIRST AND FINAL MOTION
     FOR EXTENSION OF TIME WITHIN WHICH TO FILE
  REAL PARTY IN INTEREST’S RESPONSE TO THE STATE’S
   MOTION FOR LEAVE TO FILE PETITION FOR WRITS OF
           MANDAMUS AND/OR PROHIBITION

                           *Death Penalty Case*


ORIGINAL PROCEEDING FROM CAUSE NO. 10-DCR-054233 IN THE
        268TH DISTRICT COURT, FORT BEND COUNTY
    THE HONORABLE BRADY ELLIOTT, PRESIDING JUDGE



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      ALBERT JAMES TURNER, the real party in interest, in the above

cause, respectfully requests that the Court grant this Motion for Extension of

Time Within Which to File Real Party in Interest’s Response to the State’s
Motion for Leave to File Petition for Writs of Mandamus and/or Prohibition.

In support of this motion, Mr. Turner respectfully shows the Court the

following:

                                       I.

       In May 2011, a jury convicted Albert James Turner of capital

murder and answered the special issues submitted pursuant to Texas

Code of Criminal Procedure article 37.071, and the trial court,

accordingly, set punishment at death.          This Court abated Turner’s

direct appeal and remanded the cause to the trial court to determine

whether it is feasible to conduct a retrospective competency trial, and

if so, to conduct a retrospective competency trial. Turner v. State, 422
S.W.3d 676 (Tex. Crim. App. 2013).

                                      II.

      After the trial court determined feasibility and scheduled a

retrospective competency trial, the trial court later decided instead to

hold a jury trial on Turner’s current competency. Relator then filed the

instant Motion for Leave to File Petition for Writs of Mandamus and/or

Prohibition. Relator also filed the petition for which it is requesting leave to


                                       2
file.

                                       III.

        The real party in interest’s response is currently due on April 3, 2015.

Counsel respectfully requests an extension of time until Friday, April 17,

2015.

                                       IV.

        Counsel just completed supplemental briefing to the 4th Court of

Appeals in Kimberly Saenz v. State of Texas Cause No. 04-12-00238-CR by

April 8, 2015, a non-death capital that this Court remanded.

        Additionally, Counsel is preparing for State of Texas v. Marcelino

Osuna Cause No. 1414477, a non-death capital scheduled for trial on May

18, 2015. Counsel is continuing to work on the death capital appeal of

Harlem Harold Lewis III v. State of Texas, No. AP-77-045, due to this Court

on June 8, 2015.

                                       V.

        WHEREFORE, PREMISES CONSIDERED, Mr. Turner prays that

this Honorable Court will grant this requested extension of time to file the

Real Party in Interest's Brief in the above cause and extend the time for

filing until Friday, April 17, 2015.          This request is not made for any



                                        3
purposes of delay, but only so that Mr. Turner may receive the effective

assistance of counsel to which he is entitled.



                                                 Respectfully submitted,


                                                  /s/ Robert A. Morrow
                                                 ______________________
                                                 ROBERT A. MORROW
                                                 State Bar No. 14542600
                                                 24 Waterway Ave., Suite 660
                                                 The Woodlands, Texas 77380
                                                 Telephone: (281) 379-6901
                                                 ramorrow15@gmail.com


                                                  /s/ Amy Martin
                                                 ______________________
                                                 AMY MARTIN
                                                 State Bar No. 24041402
                                                 202 Travis Street, Suite 300
                                                 Houston, Texas 77002
                                                 Telephone: (281) 809-0873
                                                 amymartinlaw@gmail.com

                          ATTORNEYS FOR REAL PARTY IN INTEREST
                                   APPOINTED ON APPEAL ONLY




                                       4
                           CERTIFICATE OF SERVICE

      I certify that I have served this document, Real Party in Interest’s Response to
the State’s Motion for Leave to File Petition for Writs of Mandamus and/or
Prohibition, on the following parties on April 3, 2015 via fax and/or email:

Real Party in Interest

      The State of Texas
      John F. Healy, Jr.
      State Bar No. 09328300
      Fort Bend County District Attorney
      Fred Felcman
      State Bar No. 06881500
      Fred.Felcman@fortbendcountytx.gov
      Assistant Criminal District Attorney
      Gail Kikawa McConnell
      State Bar No. 11395400
      Gail.McConnell@fortbendcountytx.gov
      Assistant Criminal District Attorney

      1422 Eugene Heimann Circle
      Richmond, Texas 77469
      (281) 341-4460 /(281) 238-3340 (fax)

    Respondent

          The Honorable Brady Elliott
          Trial Court Judge
          368th Judicial District Court of Fort Bend County
          1422 Eugene Heimann Circle
          Richmond, Texas 77469
          Telephone: 281-341-8610
          Fax: 281-341-8614

                                                  /s/ Robert A. Morrow
                                                 _________________________
                                                 ROBERT A. MORROW